Case 8:18-cr-00474-VMC-TGW Document 78 Filed 05/31/19 Page 1 of 2 PageID 429




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   UNITED STATES OF AMERICA,

   v.                                             Case No. 8:18-cr-474-T-33TGW

   JEREMY WILLIAMS
   TERRY ALONZO WILSON

           NOTICE TO THE COURT REGARDING FORFEITURE

         The United States of America gives notice to the Court that it will not

   seek criminal forfeiture of the Smith and Wesson 9mm semiautomatic pistol

   and 15 rounds of 9mm ammunition, identified as subject to forfeiture in the

   Indictment, because the Bureau of Alcohol, Tobacco, Firearms and

   Explosives (ATF) administratively forfeited the assets on April 2, 2019.

         Additionally, the United States will not seek the forfeiture of

   approximately $60,000 to $70,000 of jewelry stolen from the Value Pawn &

   Jewelry, identified as subject to forfeiture in the Indictment. The ATF will
Case 8:18-cr-00474-VMC-TGW Document 78 Filed 05/31/19 Page 2 of 2 PageID 430




   return the jewelry to its rightful owner after the defendant has been sentenced

   and all appeals have concluded.

                                               Respectfully Submitted,

                                               MARIA CHAPA LOPEZ
                                               United States Attorney


                                      By:      s/James A. Muench
                                               JAMES A. MUENCH
                                               Assistant United States Attorney
                                               Florida Bar Number 472867
                                               400 North Tampa Street, Suite 3200
                                               Tampa, Florida 33602
                                               (813) 274-6000 – telephone
                                               E-mail: james.muench2@usdoj.gov




                              CERTIFICATE OF SERVICE

          I hereby certify that on May 31, 2019, I electronically filed the foregoing

   with the Clerk of the Court by using the CM/ECF system which will send a

   notice of electronic filing to counsel of record.



                                              s/James A. Muench
                                              JAMES A. MUENCH
                                              Assistant United States Attorney
